 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW M. YELOVICH
   MIRIAM R. HINMAN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-232 GEB

12                                 Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                          IN GOVERNMENT’S NOTICE
13                          v.

14   ADAM ATARI,

15                                Defendant.

16

17
            Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
18
     Request to Seal, IT IS HEREBY ORDERED that the government’s sentencing motion pertaining to
19
     defendant ADAM ATARI, and government’s Request to Seal shall be SEALED until further order of
20
     this Court.
21
            It is further ordered that access to the sealed documents shall be limited to the government and
22
     counsel for the defendant.
23
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
25
     the government’s request, sealing the government’s motion serves a compelling interest. The Court
26
     further finds that, in the absence of closure, the compelling interests identified by the government would
27
     be harmed. In light of the reasons stated in the government’s request to seal and the public filing of its
28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET           1
30    FORTH IN GOVERNMENT’S NOTICE
 1 notice to seal, the Court further finds that there are no additional alternatives to sealing the government’s

 2 motion and its request to seal that would adequately protect the compelling interests identified by the

 3 government.

 4          Dated: September 3, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          2
30    FORTH IN GOVERNMENT’S NOTICE
